The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions 
(Election of Species)
This application contains claims directed to the following patentably distinct species:
Species 1 directed to an electronic component module having a sealing portion directly in contact with the shielding layer (figs. 1-8 & 14A-14B);
Species 2 directed to an electronic component module having a shielding wall between the sealing portion and the shielding layer (figs. 9-11);
Species 3 directed an electronic component module having an antenna on the first board and an antenna on the second board (figs. 12-13);

The species are independent or distinct because each Specie individually show structurally different arrangements as discussed above. In addition, these species are not obvious variants of each other based on the current record. Claims 9-10 and 15 appear to be directed to Species 2. Claims 16-19 appear to be directed to Species 3. Claim 14 appears to be directed to Specie 2 and 3. The claim to specie matching given above is not considered to be exhaustive and is given only as a guide, only claims that read on the elected specie should be included in the Election. Applicant is encouraged to group the claims that are directed to the elected species.

 	There is a search and/or examination burden for the patentably distinct species set forth above. The species require a different filed of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN T SAWYER/Primary Examiner, Art Unit 2847